Citation Nr: 1548585	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as vision loss (also referred to herein simply as "vision impairment").

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007; he also served in the Reserves from June 1986 to June 2006, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2013, the Board remanded the issues on appeal for additional development.  With respect to the issue of service connection for vision impairment, the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for sleep apnea, hypertension, and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed refractive error of the eyes, to include presbyopia; the evidence of record does not demonstrate that the Veteran's current visual impairment is etiologically related to any injury (to include superimposed injury), illness, or event during service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a visual impairment have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in September 2007 and December 2007. 

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in September 2007 and August 2013.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations provide that congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

Further, because the Veteran served in Kuwait from September 2006 to April 2007, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015); see also DD Form 214. 

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.  In this case, the Veteran has been diagnosed with refractive error and presbyopia, so presumptive service connection on that basis is not applicable.  

The Veteran is seeking service connection for a bilateral eye disability, which he claimed as vision loss.  The Veteran did not specifically argue that his eye problems were related to a specific injury, disease or event during his active duty service.  

The Veteran's service treatment records (STRs) show no complaints, treatment or diagnosis for eye problems from June 1986 to November 2006.  A January 2007 STR documents the Veteran's complaint of blurry vision on and off with his hypertension medication.  A March 2007 STR reflects that the Veteran reported having decreased distance vision for the past six months and blurry distance vision, but no eye pain and no red eyes.  Following an objective evaluation, the examiner diagnosed the Veteran with myopia, a form of refractive error.  

The Veteran underwent a September 2007 VA examination.  The VA examiner noted that the Veteran noticed decreased distance vision approximately six months earlier and he had received glasses at that time.  No history of eye injury, eye surgery, or eye laser treatment was reported.  Upon objective evaluation, the VA examiner diagnosed the Veteran with refractive error and presbyopia (also a form of refractive error).  

VA treatment records from August 2008 to June 2012 document the Veteran's complaints of vision problems.  An August 2008 VA treatment record reflects that the Veteran reported being hit in his right eye by a pool cue stick in 1993.  See Virtual VA, 4/4/2012, pg. 390.  He said that he wore a patch for three days without complications.  Following an objective evaluation, the VA treating physician diagnosed the Veteran with anterior synechia and endothelial scars in the right eye and refractive error with presbyopia bilaterally.  A June 2012 VA treatment record reflects that the Veteran reported being hit with a football in his left eye three weeks earlier.  See Virtual VA, 11/29/2012, pg. 71.  He had redness, which had since resolved, but no pain or swelling.  Following an objective evaluation, the VA treating physician diagnosed the Veteran with a history of left eye blunt trauma without sequelae, peripheral anterior synechiae with corneal endothelial scars in the right eye, which were longstanding and stable secondary to trauma, and refractive error with presbyopia bilaterally.   

In August 2013, the Veteran was afforded another VA examination.  The VA examiner noted the Veteran's prior history of eye injuries and medical diagnoses for diabetes mellitus.  Upon objective evaluation, the VA examiner found that the Veteran had a corneal injury due to trauma of the right eye and contusion of the left eye with no residual.  The VA examiner opined that the Veteran's currently diagnosed refractive error and presbyopia were less likely than not incurred in or caused by an in-service injury, event, or illness.  Based on the fact that refractive errors are inherited conditions and change throughout one's life and that presbyopia is an age-related condition and changes until the lens become so inelastic that stronger bifocals are not needed, the VA examiner determined that none of those changes were affected by any superimposed disease or injury, so as to in turn result in an additional disability. 

Based on a careful review of all of the evidence, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for vision impairment.  The Board finds that the medical evidence, specifically the August 2013 VA examiner's opinion, provided the competent and probative evidence regarding the etiology of the Veteran's bilateral eye disability.  The August 2013 VA examiner is a board certified ophthalmologist who reviewed the claims file, considered the reported history and provided a rationale to support the conclusion.  

The Veteran's STRs reflect that he was diagnosed with myopia, a form of refractive error, during active service; however, the Veteran is not entitled, by law, to service connection for refractive error of the eyes, because it is a congenital defect.  See 38 C.F.R. § 3.303(c).  In addition, the record contains no evidence of a superimposed disease or injury during service that would warrant service connection.  Notably, the August 2013 VA examiner specifically found that the changes, which occur with refractive error and presbyopia, occur over time naturally, and therefore no superimposed injury was involved.  

Finally, to the extent that the Veteran argues that his prior eye injuries warrant service connection, the Board finds that the evidence does not support such a claim.  Although the Veteran had sustained two separate injuries to each eye, neither eye injury occurred during his active duty service.  Indeed, the first injury occurred more than a decade before his active duty service and the second injury occurred almost five years after his discharge.  Furthermore, the evidence consistently shows that there were no residual symptoms as a result of those injuries.  Accordingly, the Veteran is also not entitled to service connection for any bilateral eye disability due to those eye injuries.  

In sum, the preponderance of the evidence weighs against finding in favor of service connection, therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral eye disability, claimed as vision loss, is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claim for sleep apnea, he contends that his sleep apnea is related to his active duty service.  On an April 2007 post deployment health assessment prior to his separation, the Veteran indicated that he was "still feeling tired after sleeping."  The examiner did not document any sleep problems on his April 2007 report of medical assessment.  In a February 2009 statement, the Veteran asserts that his private treating physician informed him that he had sleep apnea, however, the Veteran did not provide any such records.  An October 2011 sleep study report documents that the Veteran was diagnosed with obstructive sleep apnea.  The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his sleep apnea.  In view of the Veteran's competent assertions of having symptoms that may be related to sleep apnea since service, the record provides some indication that the Veteran's sleep apnea may be associated with the Veteran's active duty service.  Therefore, this matter is remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for hypertension, the Veteran contends that his pre-existing hypertension was greatly aggravated by his active duty service and that it was not adequately controlled.  See February 2009 statement.  At an August 2013 VA examination, the VA examiner found no evidence that the Veteran's pre-existing hypertension was aggravated by his service.  Rather, the VA examiner found, relying on normal blood pressure readings from January 2007, February 2007, and March 2007 service treatment records, that his hypertension was well controlled.  However, the VA examiner did not address a May 2007 private treatment records which found that the Veteran had a blood pressure reading of 140/72 and that his hypertension was inadequately controlled.  Significantly, the Veteran, in September 2013, submitted a signed VA Form 21-4142 authorizing VA to obtain private treatment record from Dr. P.S. from January 2006 to January 2007.  However, the record does not reflect that VA has made any attempts to obtain those records.  As VA is required to assist the Veteran in obtaining records that may assist with substantiating his claim and there is a suggestion that such records may show evidence of aggravation during his active duty service, a remand is required.  See 38 C.F.R. § 3.159(c)(1).

With regard to the Veteran's service connection claim for diabetes mellitus, type II, the Veteran contends that his diabetes mellitus developed during his active duty service.  The Veteran argues that he had symptoms (e.g., weakness, headaches, blurred vision, numbness or tingling in the hands and feet) during his active duty service that were the same symptoms that he experienced when he was diagnosed with diabetes mellitus, type II, in December 2009.  Specifically, the Veteran described, how when he was finally diagnosed, that he was in an intensive care unit for two days after he had difficulty breathing and blindness, provided an insulin drip, and hospitalized for a week.  He said his blood sugar level was 1000.  See October 2010, May 2012, and March 2013 statements.  The Veteran asserts that his private treating physician told him that he had his diabetes for "some time."  See March 2010 statement.  The record does not include any treatment records for his claimed December 2009 hospitalization and treatment.  Significantly, in September 2013, the Veteran submitted a signed VA Form 21-4142 authorizing VA to obtain private treatment records from Brookwood Medical Center from December 2009 to January 2010 and American Family Care from December 2009.  However, the record does not reflect that VA has made any attempts to obtain those records.  Notably, at the Veteran's August 2013 VA examination, the VA examiner noted that blood sugar measurements between 2007 and 2010 would be helpful to see if they were consistent with the Veteran having diabetes mellitus within one year of his separation from active duty service.  As VA is required is required to assist the Veteran in obtaining records that may assist with substantiating his claim and there is a suggestion that such records may show evidence of his diabetes mellitus manifesting symptoms during the presumptive period warranting service connection, a remand is required.  See 38 C.F.R. §§ 3.159(c)(1), 3.307(a)(3), 3.309(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file any outstanding treatment records that are not currently of record for the Veteran's sleep apnea, hypertension, and diabetes mellitus, type II, to include obtaining all outstanding treatment records from Dr. P.S., Brookwood Medical Center, and American Family Care pursuant to the VA Form 21-2142 submitted by the Veteran in September 2013.  

2.  Then, the AOJ should undertake any additional development deemed necessary, including the procurement of an addendum VA opinion to the August 2013 VA examinations for the Veteran's hypertension and diabetes mellitus, type II.  

3.  Then, the AOJ shall afford the Veteran a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's currently diagnosed obstructive sleep apnea (OSA).

The claims file, including a copy of this REMAND,  should be made available to the examiner for review. 

The examiner should respond to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset during his active duty service from July 2006 to May 2007, or is otherwise etiologically related to an injury, disease or event in service?  Why or why not?

In providing the above opinion, the examiner should consider the Veteran's in-service report of still feeling tired after sleeping on his April 2007 post-deployment health assessment.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


